Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 1 of 10 PageID #: 8




             EXHIBIT A
FILED: QUEENS COUNTY CLERK 04/17/2019 11:39 AM                                                                                                                                                                                                                                       INDEX NO. 706805/2019
NYSCEF DOC. NO. 1                      Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 2 of 10 PageID #: 9 RECEIVED NYSCEF: 04/17/2019




                           SUPREME                            COURT                    OF THE                          STATE                 OF       NEW YORK
                          COUNTY                         OF          QUEENS
                                                                          ----------------                                                      -------------------------X

                          SHIRLEY                        BROWN,                                                                                                                                                              Index                 No.:

                                                                                                                                                                                                                             Date             Purchased:


                                                                                                                       Plaintiff,

                                                                                                                                                                                                                             Plaintiff                    designates

                                                                     -against-                                                                                                                                               QUEENS

                                                                                                                                                                                                                             County                   as        the          place          of      trial

                          AMERICAN                              AIRLINES                             GROUP                          INC.,                                                                                    SUMMONS
                          and        JANE               DOE,
                                                                                                                                                                                                                             The            basis              of         the      venue:

                                                                                                                       Defendants.                                                                                           CPLR                   504
                          ------------------                                               ------------                                      -------------                                    ----X                          the         place             of        Plaintiff's                   injury




                          TO THE                       ABOVE                   NAMED                            DEFENDANT(s):



                                               YOU             ARE              HEREBY                                SUMMONED                                 to      answer             the         complaint                    in       this          action                   and      to      serve

                         a copy                of      your          answer,                   or     if        the           complaint                 is     not         served             with         this       summons,                            to        serve            a notice                 of

                         appearance,                          on         the         plaintiff's                         attorney(s)                      within              20         days          after          the          service                     of         this         summons,

                         exclusively
                                                          of       the         day        of        service                   (or      within             30        days         after        the       service             is     complete                          if     this         summons

                         is    not        personally                      delivered                        to         you           within          the        State          of         New          York);               and         in     case              of         your          failure              to

                         appear                or      answer,                 judgment                         will           be      taken          against                you         by      default              for        the        relief                  demanded                       in       the

                         complaint.




                         Dated:                New            York,            New              York

                                               April           17,        2019



                                                                                                                                                               LERNER,                      ARNOLD                          &      WINSTON,                                      LLP

                                                                                                                                                               Attorneys                   for        Plaintiff




                                                                                                                                                               By:


                                                                                                                                                                                                                                    28th
                                                                                                                                                               475         Par           Avenue                   South,                           FlOOr

                                                                                                                                                               New           York,            New              York          10016

                                                                                                                                                               (212)          686-4655




                         To:       American                     Airlines                   Group                      Inc.:          c/o     New             York            State         Secretary
                                                                                                                                                                                                                       of        State




 ER. ARNOLD   •WINSTON




                                                                                                                                             1 of 9
FILED: QUEENS COUNTY CLERK 04/17/2019 11:39 AM                                                                                                                                                                                                                        INDEX NO. 706805/2019
NYSCEF DOC. NO. 1                 Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 3 of 10 PageID #: 10 RECEIVED NYSCEF: 04/17/2019




                          SUPREME                            COURT                         OF THE                      STATE                    OF    NEW YORK
                          COUNTY                        OF              QUEENS
                                                                                                                                                                     -----------------X

                          SHIRLEY                       BROWN,
                                                                                                                                                                                                                        Index         No.:


                                                                                                                      Plaintiff,



                                                                        -against-
                                                                                                                                                                                                                        COMPLAINT


                      AMERICAN                                     AIRLINES                              GROUP                     INC.,

                      and         JANE                 DOE,


                                                                                                                      Defendants.

                                                        --                              -------
                                                                                                                                                                                                     X


                                            Plaintiff,                        SHIRLEY                            BROWN,                         by         her           attorneys,                 LERNER,                   ARNOLD                     & WINSTON,


                      LLP,            as        and          for         their           Verified                    Complaint                   herein                  alleges          upon         information                  and      belief          as       follows:




                                            1.                          At       all      times               hereinafter                   mentioned,                        Plaintiff             SHIRLEY                    BROWN                  ("Plaintiff")                       was



                      and         still          is    an          individual                          over          the       age         of    eighteen,                    and         a resident              and     citizen            of    the       State             of        New


                      York,               County                   of        New           York.




                                           2.                       At           all      times               hereinafter                   mentioned,                         Defendant                  AMERICAN                        AIRLINES                         GROUP


                     INC.             ("AMERICAN                                           AIRLINES")                                was         and             still       is       a   domestic               corporation                 incorporated                           in     the




                     State           of     Delaware                          with            its        principal                 place         of        business                  in    Texas.




                                           3.                       At        all        times             hereinafter                     mentioned,                        Defendant                 AMERICAN                       AIRLINES                          INC.              was



                     and      still             is    a foreign                        corporation                         authorized                 to     do           business             in   the        State     of     New          York.




                                           4.                       At           all       times               herciñafter                      mentioned,                         Defendant                   JANE            DOE           was         and           still         is     an



                     individual                       over              the        age            of     eighteen,                  and         a resident                    and         citizen         of     the    State        of      New           York,               County



                     of    New             York.




NER•ARNOLD-WINSTON                                                                                - --




                                                                                                                                                2 of 9
FILED: QUEENS COUNTY CLERK 04/17/2019 11:39 AM                                                                                                                                                                                                                                         INDEX NO. 706805/2019
NYSCEF DOC. NO. 1                    Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 4 of 10 PageID #: 11 RECEIVED NYSCEF: 04/17/2019




                                                 5.                     Upon           information                         and           belief,              at        all          relevant                    times,             AMERICAN                                AIRLINES                        is        a



                               common                 carrier             and      operated                 commercial                             flights                   and        operated                     the          planes               thereon.




                                                6.                      Upon           information                          and             belief,                 at         all           relevant                     times,                 AMERICAN                             AIRLINES



                           owned                the            planes          traversing                  the         airways,                    including,                           but          not          limited                  to      a plane                designated                 flight




                           AA366                 from             New           York            (JFK)           to     San          Diego               on         August                      28,         2017.




                                                7.                      Upon           information                          and            belief,                 at          all           relevant                     times,                 AMERICAN                            AIRLINES



                           leased              the         planes             traversing                  the         airways,                     including,                          but           not          limited                  to      a plane               designated                  flight




                           AA366                from              New          York             (JFK)           to     San         Diego                on         August                     28,          2017.




                                                8.                      Upon        information                            and       belief,                 at        all      relevant                     times,                AMERICAN                               AIRLINES                       was



                          and         still           is        responsible                     for
                                                                                                          maintaining
                                                                                                                                               the            planes                    traversing                          the         airways,                    including,                 but        not




                          limited               to         a    plane          designated                   flight               AA366                  from                  New              York                (JFK)              to         San       Diego             on      August                 28,



                          2017.




                                               9.                       Upon        information                        and          belief,                  at        all     relevant                      times,               AMERICAN                                AIRLINES                      was



                          and       still        does             operate           for         maintaining                        the        planes                   traversing                          the      airways,                      including,                 but      not      limited




                          to    a plane               designated                   flight             AA366                 from            New              York                  (JFK)              to         San        Diego                 on     August              28,       2017.




                                               10.                  Upon            information                        and          belief,              at         all        relevant                     times,                AMERICAN                                AIRLINES                     was



                          and       still        is        a    common                carrier             for        the         planes               traversing                         the          airways,                     including,                     but      not      limited            to         a



                          plane             designated                   flight        AA366                    from         New              York                 (JFK)                to         San           Diego             on           August             28,      2017.




                                               11.                  Upon           information                         and          belief,              at        all         relevant                     times,                AMERICAN                                AIRLINES                     was



                          and       still        is        responsible                    for
                                                                                                      providing
                                                                                                                                   safe            passage                     for           its      paying                 customers                         on        board         the      planes


                                                                                                                                                                   2
NER· ARNOLD   • WINSTON




                                                                                                                                         3 of 9
FILED: QUEENS COUNTY CLERK 04/17/2019 11:39 AM                                                                                                                                                                                                                                    INDEX NO. 706805/2019
NYSCEF DOC. NO. 1                    Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 5 of 10 PageID #: 12 RECEIVED NYSCEF: 04/17/2019




                           traversing                    the        airways,                including,                     but          not        limited              to        a plane               designated                        flight              AA366                 from                 New


                           York          (JFK)                to    San        Diego              on         August              28,          2017.




                                              12.                    Upon             information                          and           belief,         at      all         relevant                  times,          AMERICAN                                     AIRLINES                             had



                          the       duty           to     protect               and         inaintain                  the        physical                   safety            of       its    customers                         and         patrons                 while                   on      board



                          the       plane,              including,                  but         not          limited             to      a plane              designated                      flight            AA366                  from              New            York                 (JFK)             to




                          San        Diego               on        August             28,         2017.




                                              13.                    On        August                   28,        2017,               Defendant                      JANE                 DOE             was             a     lawful                 paying               customer                          of



                          AMERICAN                                 AIRLINES,                          on      board           flight              AA366                from          New               York           (JFK)             to         San         Diego.




                                              14.                    On        August                  28,      2017,             Plaintiff              SHIRLEY                              BROWN                    was           a lawful                      paying                customer



                         of      AMERICAN                              AIRLINES,                             boarding                   flight         AA366                  from            New           York               (JFK)               to        San     Diego.




                                             15.                     On        August                  28,      2017,            Plaintiff               SHIRLEY                              BROWN                   was            a lawful                      paying                customer



                         of      AMERICAN                               AIRLINES,                             boarding                   flight          AA366                    from          New             York              (JFK)                  to     San         Diego                    when



                         she       was        seriously                   injured               by           JANE            DOE              before            take-off.




                                             16.                    On         August                  28,        2017,               Plaintiff               SHIRLEY                         BROWN                            was         boarding                     flight                AA366


                         from          New              York            (JFK)             to       San           Diego,                which             was           docked/parked                             at        the         gate             at    John           F.         Kennedy


                         Airport             in         Queens,                New             York,             when              a heavy               piece               of     luggage                 was            negligently                          caused                  to        fall    on



                         her       head,            which              caused               serious                injuries                 including,                  but          not       limited                to         head              injuries             including                        but




                         not       limited              to,        traumatic                   brain           injuries,                post-concussion                               syndrome,                       migraines,                         face         numbness                           and



                         nerve          damage.




                                             17.                   Upon             information                            and           belief,             Defendant                        AMERICAN                                    AIRLINES,                               its         agents,



 ER•ARNOLD   - WINSTON




                                                                                                                                          4 of 9
FILED: QUEENS COUNTY CLERK 04/17/2019 11:39 AM                                                                                                                                                                                                                                                                  INDEX NO. 706805/2019
NYSCEF DOC. NO. 1                      Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 6 of 10 PageID #: 13 RECEIVED NYSCEF: 04/17/2019




                             servants,                and/or                      employees,                                   were               negligent                            in:       creating                      and/or               allowing                          the           plane                  and              its




                             overhead                compartments                                          to         become                    and          remain                    in     a dangerous,                          defective                      and/or               unsafe                     condition,




                            including,                   but          not            limited                          to       an         inadequate                         warning                     of        the          danger                of         falling                luggage;                        causing



                            and/or
                                                allowing                        flight                AA366                         and          the           overhead                        luggage                    to       be       maintained                             in        a       negligent                       and



                            careless              manner;                         creating                            and/or               permitting                         a         dangerous,                        defective                       and/or                  unsafe                condition                           to




                            exist        and/or                remaiñ                     on           flight                  AA366;                       failing               to         correct               and/or               change                  the           dangerous,                            defective




                            and/or               unsafe                    condition                                  although                       AMERICAN                                      AIRLINES,                                their               agents,                     servants                         and/or




                            employees                    knew                   of       the           existence                          of     the          dangerous                         and        unsafe                  condition;                        failing                to      warn              Plaintiff




                            and        others            lawfully                        upon                   its        planes               of      the           dangerous                        and          defective                   condition;                          failing                  to      maintaiñ



                            and/or          properly                       place
                                                                                                 warning                         signs,                or        other             devices                 upon                flight          AA366                         to     warn               Plaintiff                     and



                            others         lawfully                       upon                 its         plane               of         the         dangerous,                             defective                    and/or             unsafe                   condition;                           in
                                                                                                                                                                                                                                                                                                                   failing              to




                           inspect              and/or
                                                                     properly                        inspect                   the         aforemeñtioned                                       area          of     the         occurrence;                           failing                to      repair                 and/or




                                                  repair                  the                                                    defective                       and/or                 unsafe               condition                                                  at        the         aforementioned
                           properly                                                  dangerous,                                                                                                                                             existing



                           flight         AA366;                      failing                    to         have                 competent                            personnel                        operate,                  inspect,                     oversee                   and           maintain                        the




                           overhead                 compartments                                           aboard                   the         plane              and            particularly                       the          one         from              flight              AA366;                         failing              to




                           instruct              such           personnel                              to             properly                   operate,                    inspect                   and          maintain                    the            overhead                          compartments;



                           failing         to
                                                   properly
                                                                                  supervise                             such          personnel                        and             other           passengers                       aboard                  the          plane;                failing             to       have



                           competent                  personnel                           to          operate,                      control                  and         oversee                  the         handling                   of         the         overhead                         compartments;



                           violating               those                  statutes,                        ordinances,                               rules             and             regulations                         relating                 to         the           maintenance,                                  repair,




                           oversight               and           complicit                             conduct                       regarding                        common                       carriers                    overseeing                       the           loading                  of          overhead



                           compartments                              on         a plane;                        failing              to        properly                   create,                design,                  configure                      and          construct                      its          planes              for




                           safe        passage                 for          all          of          its         customers;                            failing               to         exercise                   that          degree                  of      care             required                        under              the




                                                                                                                                                                                   4
LNER· ARNOLD   - WINSTON




                                                                                                                                                            5 of 9
FILED: QUEENS COUNTY CLERK 04/17/2019 11:39 AM                                                                                                                                                                                                                                               INDEX NO. 706805/2019
NYSCEF DOC. NO. 1                      Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 7 of 10 PageID #: 14 RECEIVED NYSCEF: 04/17/2019




                            circumstances.




                                                  18.                   That              on         August                     28,          2017,                   Defendant                      AMERICAN                             AIRLINES                                   was         negligent,



                            careless               and           reckless                   in
                                                                                                    supervising                             its       agents,                 servants,                  employees,                    licensees,                       contractors                        and/or




                            subcontractors                              at        the        subject                  airplane;                        was               negligent,                   careless               and        reckless                   in
                                                                                                                                                                                                                                                                              failing              to          safely




                            own,          operate,                     manage                    and/or                   control                 said            airplane                  and         the      persons               thereat;               in        failing               to        prevent




                           the        aforesaid                   physical
                                                                                                 injury              from             occurring;                           and         in
                                                                                                                                                                                              failing              to    come           to        the      assistance                         and              aid         of



                           the       Plaintiff                 after         the          injurious                       event.




                                                 19.                   The              aforementioned                                            occurrence                           took              place               due        to         the         negligence                                 of          the




                           Defendant,                          AMERICAN                                     AIRLINES,                                     its        agents,                servants,                   employees,                       licensees,                          contractors




                           and/or                subcontractors,                                   acting                  within                   the           scope               of      their             authority,                within               the              scope                of          their




                           employment                            and         in     the          furtherance                          of      their              agency.




                                                 20.                   Upon                 information                               and             belief,                Defendant                        AMERICAN                              AIRLINES                                 had           actual




                           and/or            constructive                               notice                 of         the         dangerous,                             defective                    and/or              unsafe              condition                          of      its        planes,




                          including,                     but       not            limited                 to        a designated                                flight          AA366                    from           New        York             (JFK)                to         San        Diego                  on



                          August                 28,      2017.




                                             21.                       Upon                 information                               and             belief,                 Defendant                         JANE               DOE              caused                     the           dangerous,



                          defective                     and/or               unsafe                  condition                        on            flight               AA366                    from           New           York               (JFK)             to          San           Diego                   on



                          August             28,          2017.




                                             22.                       Upon               information                              and            belief,                Defendant                    JANE              DOE            was          negligent,                            careless                   and



                          reckless                 in       causing                     injuries                     to         Plaintiff                                             in-flight                 boarding;                    in                                to         prevent                    the
                                                                                                                                                                during                                                                              failing




NER· ARNOLD   • WINSTON




                                                                                                                                                     6 of 9
FILED: QUEENS COUNTY CLERK 04/17/2019 11:39 AM                                                                                                                                                                                                                                                           INDEX NO. 706805/2019
NYSCEF DOC. NO. 1                      Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 8 of 10 PageID #: 15 RECEIVED NYSCEF: 04/17/2019




                            aforesaid                   physical                   injury                from                  occurring;                        in         failing                to       properly                   load               luggage                     to         the        overhead



                            compartment;                           and            in
                                                                                          failing                 to      come                 to         the         assistance                        and         aid       of       the          Plaintiff                  after              the        injurious




                           event           on        flight            AA366                 from             New                York                (JFK)                 to       San         Diego               on      August                  28,         2017.




                                                23.                    That             no           negligence                           on          the          part               of        the         Plaintiff                  contributed                             to          the           occurrence



                           alleged              herein             in       any         manner                    whatsoever.




                                               24.                     As         a      result              of          the        incident,                         Plaintiff                    SHIRLEY                             BROWN                         has             suffered                     serious




                           injuries,                including,                    but           not          limited                 to        head              injuries
                                                                                                                                                                                            including
                                                                                                                                                                                                                           but         not          limited                  to,         traumatic                      brain




                           injuries,                post-concussion                                   syndrome,                           migraines,                            face            numbness                      and        nerve                  damage.                        As        a result               of



                           said         injuries              Plaintiff                 has           become                     sick,          sore,             lame                and          disabled;                  has        suffered,                      and             will           continue                 to




                          suffer           pain          and           anguish                  in
                                                                                                        body              and            mind;                  and         has                                            received                   hospital                      and          medical                     care
                                                                                                                                                                                          necessarily



                          and          treatment                 for        her         injuries                  for      which                    expenses                        have           been             and       will           continue                   to         be       incurred.




                                              25.                  AMERICAN                                       AIRLINES                                 has             neglected                       and          refused                to         adjust               or
                                                                                                                                                                                                                                                                                           pay           Plaintiff's




                          claim.




                                              26.                  This                action               has           been                 commenced                                  within              three              (3)         years              after               Plaintiff's                        claim



                          arose.




                                              27.                  By         reason                   of      the         foregoing,                            Plaintiff                      SHIRLEY                          BROWN                          is      entitled                    to     damages



                          upon          his        claim           for        pain           and            suffering,                     lost            wages                    and         economic                    damages,                       each           in         an        amount                   to     be



                          determined                     by      a Queens                       County                    Jury            at        the         time            of     trial.




                                              WHEREFORE,                                              Plaintiff                          demands                                judgment                            against                   Defendants                                       AMERICAN


                          AIRLINES                         and           JANE                DOE,                   in         an        amount                       in        excess                of      all         courts             of        lower              jurisdiction,                                to      be


                                                                                                                                                                                6
INER· ARNOLD   -WINSTON




                                                                                                                                                    7 of 9
FILED: QUEENS COUNTY CLERK 04/17/2019 11:39 AM                                                                                                                                             INDEX NO. 706805/2019
NYSCEF DOC. NO. 1             Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 9 of 10 PageID #: 16 RECEIVED NYSCEF: 04/17/2019




                     determined           by        a      Queens            County       Jury      at       the      time        of        trial,            together       with   the     costs   and



                     disbursements             of   this     action          and   such   further        relief    as     may          be   just.




                     Dated:       New     York,            New        York

                                  April    17,      2019




                                                                                                           LERNER,               ARNOLD                        & WINSTON,            LLP

                                                                                                          Attorneys             for           aintiff




                                                                                                          By                                                                        __
                                                                                                                          dacob              IZLevine
                                                                                                                                                                     28*
                                                                                                          475         a      cAve1íue                South,                Floor

                                                                                                          New      York,          New            York            10016

                                                                                                          (212)       686-4655




NER-ARNOLD-WINSTON




                                                                                            8 of 9
FILED: QUEENS COUNTY CLERK 04/17/2019 11:39 AM                                                                                                                                                                                                                 INDEX NO. 706805/2019
NYSCEF DOC. NO. 1                              Case 1:20-cv-01092-AMD-JO Document 1-1 Filed 02/27/20 Page 10 of 10 PageID #: 17RECEIVED NYSCEF: 04/17/2019




              Index             No.:                                                                                         Year:



              SUPREME                          COURT            OF        THE        STATE                OF         NEW YORK
              COUNTY                     OF      QUEENS


              SHIRLEY                     BROWN,


                                                                                     Plaintiff,



                                                  -against-




             AMERICAN                           AIRLINES                        GROUP              INC.

             and         JANE            DOE,


                                                                                     Defendants.




                                                                                       SUMMONS                             AND                 COMPLAINT



             Pursuant            to 22    NYCRR          130-1.1,         the   undersigned,            an     attorney            duly      adiistitéd              to practice                  law        in the    State     of New    York,   certifies

             that,       upon     information           and    belief      based     upon         rec:cnable            inquiry,           the     cententionp'Ç!:::::d                                      in the    annexed        document     are    not

            frivolous.



             Dated:                    April     17,    2019                                           Sign::::-::



                                                                                                       Print      Signer's            Na           e                        Jac                  L. Levine




            Service             of     a copy      of    the     within                                                                                                                ]                is    hereby           admitted.



            Dated:

                                                                                                                           .........................................................

                                                                                                                                                   Attorney(s)                             for




                                                                    LERNER,                         ARNOLD                                &        WINSTON,                                             LLP
                                                                                                                                                               28th
                                                                                      475          Park        Avenue                     South,                              FlOOr

                                                                                             New             York,          New               York                10016

                                                                                                                (212)           686-4655




                                                                                                                                    9 of 9
